

116 S2888 IS: To amend title 40, United States Code, to modify the treatment of certain bargain-price options to purchase at less than fair market value, and for other purposes.
U.S. Senate
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2888IN THE SENATE OF THE UNITED STATESNovember 18, 2019Mr. Lankford (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 40, United States Code, to modify the treatment of certain bargain-price options to
			 purchase at less than fair market value, and for other purposes.
	
 1.Limitation on discounted purchase optionsSection 585 of title 40, United States Code, is amended by adding at the end the following:  (d)Any bargain-price option to purchase at less than fair market value contained in any lease agreement entered into on or after January 1, 2019, pursuant to this section may be exercised only to the extent specifically provided for in subsequent appropriation Acts or other Acts of Congress..